Judgment reversed. See journal entry.
It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed; and coming now to render the judgment that the court of appeals should have *420réñdered, it is hereby ordered' and adjudged jthat the judgment of the comrnon pleas court' in this action be, ¿ñd the súme hereby is, reversed for eftor. of, the court in its charge tó the jury'inThis tb-wit: “You have the right to reject any evidence, tüát yóü choose 'and consider only that which Appeals to yoür sense-Of justness and'fairnesS.”
Shauck, Donaiiue, Newman and WilkiN;5Jj./'’ concur. Nichols, C. J., and Wanamaker, J., dissent. . .